Citation Nr: 0810756	
Decision Date: 04/01/08    Archive Date: 04/14/08

DOCKET NO.  04-05 065	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to service connection for fibromyalgia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The veteran had active service from August 1959 to August 
1961 and from February 1965 to February 1970 and additional 
Reserve service.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a September 2002 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Boise, Idaho, which determined that new and material 
evidence had not been received sufficient to reopen a 
previously denied claim of service connection for 
fibromyalgia and also essentially reopened a previously 
denied claim of service connection for post-traumatic stress 
disorder (PTSD) and denied this claim on the merits.  The 
veteran disagreed with this decision in November 2002.  An RO 
hearing was held on the veteran's claims in April 2003.  The 
veteran perfected a timely appeal in February 2004.

In November 2006, the Board reopened the veteran's previously 
denied service connection claim for PTSD and denied this 
claim on the merits.  The Board also reopened the veteran's 
previously denied service connection claim for fibromyalgia 
and remanded this claim to the RO via the Appeals Management 
Center (AMC) in Washington, D.C., for additional development.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's service connection claim for 
fibromyalgia has been obtained.

2.  The veteran's currently diagnosed chronic pain is of 
unclear etiology and is not related to active service.

3.  The veteran does not currently experience any disability 
attributable to fibromyalgia.


CONCLUSION OF LAW

The veteran's claimed fibromyalgia was not incurred in active 
service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.

In an October 2001 letter, VA notified the veteran of the 
information and evidence needed to substantiate and complete 
his claim, including what part of that evidence he was to 
provide and what part VA would attempt to obtain for him.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  This 
letter informed the veteran to submit medical evidence, 
statements from persons who knew the veteran and had 
knowledge of his fibromyalgia during service, and noted other 
types of evidence the veteran could submit in support of his 
claim.  The veteran was informed of when and where to send 
the evidence.  After consideration of the contents of this 
letter, the Board finds that VA has substantially satisfied 
the requirement that the veteran be advised to submit any 
additional information in support of his claim.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The October 2001 letter also defined new and material 
evidence, advised the veteran of the reasons for the prior 
denial of the claim of service connection for fibromyalgia, 
and noted the evidence needed to substantiate the underlying 
claim of service connection.  That correspondence satisfied 
the notice requirements as defined in Kent v. Nicholson, 
20 Vet. App. 1 (2006).  As noted in the Introduction, in 
November 2006, the Board reopened the veteran's previously 
denied service connection claim for fibromyalgia and remanded 
this claim to the RO/AMC.

Pursuant to the Board's November 2006 remand, additional 
notice of the five elements of a service-connection claim was 
provided in December 2006, as is now required by 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Thus, 
the Board finds that VA met its duty to notify the veteran of 
his rights and responsibilities under the VCAA.

With respect to the timing of the notice, the Board points 
out that the Veterans Court held that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim for VA benefits.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Here, the 
October 2001 letter was issued to the veteran and his service 
representative prior to the September 2002 rating decision 
which denied the benefits sought on appeal; thus, this notice 
was timely.  Since the veteran's service connection claim for 
fibromyalgia is being denied in this decision, any question 
as to the appropriate disability rating or effective date is 
moot and there can be no failure to notify the veteran.  See 
Dingess, 19 Vet. App. at 473.  There has been no prejudice to 
the appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield, 444 F.3d at 1328.

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence 
and affording him the opportunity to give testimony before 
the RO and the Board, although he declined to do so.

It appears that the veteran's service personnel records from 
his first period of active service are not available for 
review.  Accordingly, the RO has attempted to obtain the 
veteran's service personnel records or alternate sources for 
this information.  In May 2002, the National Personnel 
Records Center (NPRC) notified VA that, after conducting an 
extensive and thorough search among its records, the 
veteran's service personnel records from his first period of 
active service could not be located.  NPRC determined that 
these records did not exist, they did not have them, or that 
further efforts to locate these records would be futile.  In 
July 2002, the RO notified the veteran that certain of his 
service personnel records were unavailable for review and 
requested that he provide alternate sources for such 
information and/or copies of any service personnel records 
that were in his possession.  

In cases where the veteran's service medical records (or 
other pertinent records, for that matter) are unavailable 
through no fault of the claimant, there is a heightened 
obligation to assist the claimant in the development of his 
or her case.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  
VA must also provide an explanation to the appellant 
regarding VA's inability to obtain his or her service medical 
records.  Dixon v. Derwinski, 3 Vet. App. 261 (1992). The 
Veterans Court also has held that VA's efforts to obtain 
service department records shall continue until the records 
are obtained or unless it is reasonably certain that such 
records do not exist or that further efforts to obtain those 
records would be futile.  Hayre v. West, 188 F.3d 1327 (Fed. 
Cir. 1999); see also McCormick v. Gober, 14 Vet. App. 39 
(2000).  In this case, it appears that all of the veteran's 
available service medical records from both periods of his 
active service have been obtained and associated with the 
claims file.

The Board also notes that, pursuant to the November 2006 
remand, the RO provided the veteran with VA examination in 
May 2007.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 
Vet. App. 79 (2006).  As will be explained below in greater 
detail, the veteran's VA examination in May 2007 provided no 
evidence of any current disability due to his claimed 
fibromyalgia or any medical nexus to active service.  Thus, 
the Board finds that VA has done everything reasonably 
possible to notify and to assist the veteran and that no 
further action is necessary to meet the requirements of the 
VCAA.

The veteran contends that he incurred fibromyalgia during 
active service.

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Regulations also provide that service connection may be 
granted for a disability diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disability is due to disease or injury 
which was incurred in or aggravated by service.  38 C.F.R. § 
3.303(d).

If there is no evidence of a chronic condition during service 
or an applicable presumptive period, then a showing of 
continuity of symptomatology after service may serve as an 
alternative method of establishing the second and/or third 
element of a service connection claim.  See 38 C.F.R. § 
3.303(b); Savage v. Gober, 10 Vet. App. 488 (1997).  
Continuity of symptomatology may be established if a claimant 
can demonstrate (1) that a condition was "noted" during 
service; (2) evidence of post-service continuity of the same 
symptomatology and (3) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  Evidence of a chronic 
condition must be medical, unless it relates to a condition 
to which lay observation is competent.  If service connection 
is established by continuity of symptomatology, there must be 
medical evidence that relates a current condition to that 
symptomatology.  See Savage, 10 Vet. App. at 495-498.

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 C.F.R. § 
3.102.

The veteran's service medical records from his first period 
of active service show that he denied any relevant medical 
history at his enlistment physical examination in February 
1959.  Clinical evaluation was completely normal.  The 
veteran's history and clinical evaluation were unchanged on 
periodic physical examination in August 1959.  At the 
veteran's separation physical examination at the end of his 
first period of active service in July 1961, clinical 
evaluation was completely normal.

In May and June 1964, while the veteran was in the U.S. Navy 
Reserves, he was evaluated for complaints of multiple joint 
aches and swelling.  The examiner noted that these complaints 
were allegedly diagnosed as gouty arthritis in 1962.  The 
veteran's history included migratory pain in many joints over 
the prior 2 years.  

He would usually be completely free of 
pain or joint distress during the day 
until about supper time at which time he 
would often note itchy bumps on his skin 
and pain in the joints and muscles of his 
lower extremities and or his upper 
extremities.  These would usually be gone 
by the next morning and seldom lasted for 
more than a few hours in one joint.

The examiner stated that, when he examined the veteran in May 
1964, physical examination of the hands, elbows, shoulders, 
and knees was all negative.  There was trace edema in the 
ankles, a giant hive on the veteran's back about 3 x 3 
centimeters, and marked dermatophytosis of the skin.  The 
examiner stated that there was nothing on physical 
examination demonstrating a chronic musculoskeletal illness 
and that the veteran suffered from an "ill-defined 
condition."  

The veteran's service medical records from his second period 
of active service show that he denied any relevant medical 
history at his enlistment physical examination  in February 
1965.  Clinical evaluation of the veteran's joints was 
completely normal except for a left knee scar.

On periodic physical examinations in September 1966 and March 
1967, clinical evaluation was completely normal.

On periodic physical examinations in April and August 1968, 
clinical evaluation was completely normal.  

The veteran complained of a "bizarre history" of wandering 
arthralgias and swelling joints on outpatient treatment in 
August 1968.  The in-service examiner noted that the veteran 
had had an extensive work-up in the past without a definitive 
diagnosis.  The veteran's joint swelling only bothered him 
occasionally.

On periodic physical examination in December 1968, the 
veteran reported a history of arthritis or rheumatism.  The 
in-service examiner noted that the veteran had experienced 
several months-long episodes of arthralgias, myalgias, 
weakness, and hive, but that following a U.S. Navy Reserve 
evaluation, nothing was found.  The veteran reported 
experiencing occasional swelling and arthralgias.  Clinical 
evaluation of the veteran's joints was completely normal.

At the veteran's separation physical examination in January 
1970 at the end of his second period of active service, 
clinical evaluation was completely normal.

The post-service medical evidence shows that, on private 
outpatient treatment in February 1996, the veteran's 
complaints included chronic musculoskeletal etiology and 
constant exhaustion with stiffness.  The veteran continued to 
be ambulatory and functional.  The private examiner stated 
that the veteran's "symptom complex, although having 
features of fibromyalgia, is certainly not diagnostic for 
that condition."

In April 1996, the veteran reported "lots of pain" and that 
he suffered from fibromyalgia.  The diagnoses included 
fibromyalgia.  In May 1998, the veteran complained that his 
fibromyalgia was worsening.  The assessment was that the 
veteran's fibromyalgia was "not getting any better."

In September 1998, the veteran complained of "a complex 
panoply of medical problems."  He reported a history of 
being diagnosed as having fibromyalgia "based on unknown 
criteria at an unknown institution in an unknown time.  He is 
convinced he has fibromyalgia."  The private examiner noted 
the veteran's lack of significant trigger points for 
fibromyalgia.  The veteran denied specific joint pain, 
effusion, redness, or heat.  This examiner also noted that 
the veteran "did not appear to be in any sort of pain 
throughout the examination."  The assessment included 
fibromyalgia, although the examiner stated, "I certainly 
doubt this diagnosis.  Even if the diagnosis were true, I 
doubt its significance.  Certainly the [veteran] has a 
perceived pain syndrome without etiology . . . .  It is 
certainly real to the patient despite the fact that there is 
no clear cause for his pain."

On private outpatient treatment in May 2001, the veteran 
complained of multiple joint pain.  Physical examination 
showed a straight non-tender spine, non-tender shoulders, no 
joint swelling, no ankle edema, no muscle fasciculations, and 
no muscle tenderness.  The private examiner stated that, 
overall, the veteran "may have" fibromyalgia.

On subsequent private outpatient treatment in May 2001, the 
veteran complained of multiple aches and pains in his knees, 
legs, ankles, feet, shoulders, and arms.  Physical 
examination showed that the only abnormal finding was 
increased medial/lateral instability of both knees and "a 
little bit" of posterior instability of both knees.  There 
also was tenderness over the soft tissues of all extremities.  
The assessment included fibromyalgia.

VA clinical records show that, on outpatient treatment in 
June 1999, the veteran complained of body aches, leg, arm, 
and hand weakness, and occasional numbness of the hands and 
legs.  He reported a history of being diagnosed as having 
fibromyalgia in 1989 and being told that he had all of the 
symptoms of fibromyalgia except for trigger points.  The 
assessment included fibromyalgia.

Following VA outpatient treatment in November 1999, the 
assessment included a history of fibromyalgia.  The VA 
examiner stated that he was uncertain of this diagnosis 
because the veteran had co-morbidities of PTSD and sleep 
apnea which can mimic or complicate fibromyalgia.

In September 2000, the veteran complained of fibromyalgia 
without trigger points.  Physical examination showed diffuse 
back tenderness.  The impressions included 
fibromyalgia/chronic pain syndrome, with a noted that this 
diagnosis had been made in the past by some providers while 
other providers concluded that this was not a valid diagnosis 
for the veteran.

In a letter dated on May 9, 2001, F.J.D., M.D., stated that 
the veteran had a 40-year history of multiple pain 
complaints.  Dr. F.J.D. stated that he first saw the veteran 
in January 2001 and substantiated a diagnosis of 
fibromyalgia.  In a May 23, 2001, letter, Dr. F.J.D. stated 
that the veteran had diffuse aches in his muscles and joints 
during active service which were misdiagnosed as gout.  The 
veteran was seen by a private examiner "who apparently 
diagnosed fibromyalgia."  Dr. F.J.D. stated that the 
diagnosis of fibromyalgia was substantiated at a VA Medical 
Center.

On VA outpatient treatment in September 2002 with Dr. F.J.D., 
the veteran complained of fibromyalgia and pain in the knees, 
hips, shoulders, and arms.  Physical examination showed 
normal walking, normal reflexes, and normal joints.  
Dr. F.J.D. stated, "It is difficult to distinguish between 
the functional complaints as well as the real complaints at 
this point."

On VA examination in May 2007, the veteran complained of 
severe pain everywhere.  The VA examiner reviewed the 
veteran's claims file, including his service medical records.  
The veteran reported experiencing pain in every part of his 
body that was severe, lasting anywhere from minutes to hours.  
He complained of almost constant, daily pain and stated any 
activity worsened his pain.  The veteran asserted that he had 
been told in 2001 that he had 27 trigger points for 
fibromyalgia, although the VA examiner noted that "it is 
documented many times that [the veteran] has no significant 
trigger points."  The veteran also asserted that he had been 
diagnosed as having gout in 1962, although the VA examiner 
noted that there was no documentation of such diagnosis in 
the veteran's records.  Physical examination showed that the 
veteran moved quite easily around the examination room, 
getting up and down in his chair quite often, and getting up 
on the examining table more easily than expected given the 
veteran's description of his pain.  Testing of the 18 tender 
points for fibromyalgia, the veteran had "perhaps" 6 or 7 
that were positive.  "He had numerous other areas on his 
body that caused a trigger type pain, even in unexpected 
areas such as his lateral knee or his mid forearm."  The 
veteran had no generalized muscle tenderness and had good 
range of motion of his joints.  There was no joint redness, 
swelling , or deformity.  

The VA examiner concluded that it was obvious that the 
veteran did not have a clear cut diagnosis.  He noted that, 
although the veteran had been diagnosed as having 
"fibromyalgia without trigger points" in the past, this 
diagnosis was contradictory because the diagnostic criteria 
for fibromyalgia included at least 11 of 18 predefined 
trigger points.  The VA examiner stated that the veteran's 
pain was not typical of fibromyalgia and, although he had 
some trigger points that were consistent with fibromyalgia, 
there also was tenderness in areas that should not be tender 
for a diagnosis of fibromyalgia.  This VA examiner also 
determined that Dr. F.J.D.'s opinion that the veteran had 
been misdiagnosed with "gouty arthritis" was not supported 
by the evidence from the veteran's records.  Although 
Dr. F.J.D. diagnosed fibromyalgia, this VA examiner 
determined that the veteran's psychiatric disorders obscured 
a clear cut diagnosis of fibromyalgia.  Also, the VA examiner 
stated that the veteran did not fit the diagnostic criteria 
for fibromyalgia.  This VA examiner determined that, because 
the veteran's muscle pain did not begin during active 
service, it was less likely than not related to active 
service.  The assessment was chronic pain of undetermined 
etiology.

The Board finds that the preponderance of the evidence is 
against the veteran's claim of service connection for 
fibromyalgia.  Initially, the Board observes that the veteran 
was not treated for fibromyalgia at any time during his two 
periods of active service.  In May 1964, while the veteran 
was in the Navy Reserves, an in-service examiner noted that 
the veteran allegedly was diagnosed with "gouty arthritis" 
in 1962.  This examiner, however, found no evidence on 
physical examination to support a diagnosis of a chronic 
musculoskeletal illness and concluded that the veteran 
suffered from an "ill-defined condition."  In August 1968, 
a different in-service examiner found no definitive diagnosis 
for the veteran's "bizarre history" of joint swelling.  At 
that time, the veteran reported that his joints swelled only 
occasionally.  It appears that the veteran was first 
diagnosed as having fibromyalgia following private outpatient 
treatment in April 1996, or more than 26 years after his 
service separation.

With respect to negative evidence, the fact that there was no 
record of any complaint, let alone treatment, involving the 
veteran's condition for many years is significant.  See 
Maxson v. West, 12 Vet. App. 453, 459 (1999), affirmed sub 
nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) 
(holding that it was proper to consider the veteran's entire 
medical history, including a lengthy period of absence of 
complaints).

Another private examiner diagnosed fibromyalgia after 
examining the veteran in September 1998; however, this 
examiner doubted this diagnosis because of the veteran's lack 
of trigger points for fibromyalgia and stated that, even if 
fibromyalgia was a true diagnosis, it was not significant.  
Instead, this examiner concluded that the veteran perceived 
that he suffered from a pain syndrome without etiology and 
there was no clear cause for the veteran's reported joint 
pain.  Following VA outpatient treatment in November 1999, a 
VA examiner stated that the veteran had a history of 
fibromyalgia but was uncertain about this reported history 
because the veteran's co-morbidities could mimic or 
complicate a diagnosis of fibromyalgia.  

A service connection claim must be accompanied by evidence 
which establishes that the claimant currently has a 
disability.  Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

The Board notes that Dr. F.J.D. concluded in May 2001 that 
the veteran's fibromyalgia was related to a 40-year history 
of joint pain and had been misdiagnosed during active service 
as gout; however, it appears that Dr. F.J.D. based his May 
2001 opinion solely on the history provided by the veteran 
which is not supported by the record.  For example, the 
veteran reported that he experienced diffuse aches and pains 
during active service.  As noted, however, the veteran's 
service medical records are completely silent for any 
complaints of or treatment for aches and pains at any time 
during either of his two periods of active service-he did 
report his "bizarre history" of arthralgias during his 
second period of service.  There also is no evidence in the 
veteran's service medical records that he was diagnosed as 
having gout during either period of active service.  Thus, it 
is clear that the May 2001 opinion is merely a recitation of 
the veteran's own contention; there is no indication that the 
examiner was rendering a medical opinion as to the date of 
onset based on the clinical or objective evidence.  See 
Kowalski v. Nicholson, 19 Vet. App. 171 (2005).

By contrast, after reviewing the veteran's complete claims 
file, including his service medical records, and after 
conducting a thorough physical examination of the veteran, 
the VA examiner determined in May 2007 that it was obvious 
that the veteran did not have a clear cut diagnosis.  The VA 
examiner noted that the prior diagnosis of "fibromyalgia 
without trigger points" in the veteran's medical records was 
contradictory because the diagnostic criteria for 
fibromyalgia included at least 11 of 18 predefined trigger 
points.  The VA examiner stated that the veteran's pain was 
not typical of fibromyalgia and, although he had some trigger 
points that were consistent with fibromyalgia, there also was 
tenderness in areas that should not be tender for a diagnosis 
of fibromyalgia.  This VA examiner also reviewed Dr. F.J.D.'s 
May 2001 opinion and determined that that the assertion that 
the veteran had been misdiagnosed with "gouty arthritis" 
was not supported by the veteran's records.  Although 
Dr. F.J.D. had diagnosed fibromyalgia, the VA examiner 
determined in May 2007 that the veteran's psychiatric 
disorders obscured a clear cut diagnosis of fibromyalgia.  
Also, the VA examiner stated that the veteran did not fit the 
diagnostic criteria for fibromyalgia.  This VA examiner 
determined that, since the veteran's muscle pain had not 
begun during active service, it was less likely than not 
related to active service.  Given the comprehensive nature of 
this opinion, and because the VA examiner had access to and 
reviewed the veteran's complete claims file prior to offering 
his opinion, the Board finds the May 2007 VA examiner's 
opinion most probative on the issue of whether the veteran's 
claimed fibromyalgia is related to active service.

As the preponderance of the evidence is against the veteran's 
claim, the benefit-of- the-doubt doctrine does not apply. 38 
U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. 
App 49, 55-57 (1990).




	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to service connection for fibromyalgia is denied.



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


